 

Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT is made as of the 21st day of March, 2016, by and
between Kris B. Wilberding, residing at 5105 Creekwood Dr., Greenville, Indiana
47124 (hereinafter referred to as the “Executive”), and INDCO, INC., a Tennessee
corporation (hereinafter referred to as the “Company”).

 

EXPLANATORY STATEMENT

 

The Executive is chief financial officer of the Company. The Company entered
into a Stock Purchase Agreement dated as of March __, 2016 (the “Purchase
Agreement”) with respect to the purchase by an unaffiliated third party of the
majority of the issued and outstanding shares of the Company. The Company
desires to continue the employment of the Executive, and the Executive wishes to
accept such employment, upon the terms and conditions set forth in this
Agreement.

 

NOW THEREFORE, the parties, intending to be legally bound, agree as follows:

 

AGREEMENT

 

1.           Employment.

 

1.1.           Subject to and upon the terms and conditions of this Agreement,
the Company hereby employs, and agrees to continue the employment of, the
Executive during the term hereof, and the Executive hereby accepts such
continued employment in the capacity as Chief Financial Officer. In the
performance of her duties, the Executive shall report to the Company’s Board of
Directors (the “Board”).

 

1.2.           The Executive represents and warrants that she is not bound by
any non-competition, franchise, service, or other agreement which would prohibit
or restrict her from entering into this Agreement or performing any of her
obligations under this Agreement. Any such agreement which would prohibit or
restrict the Executive from entering into this Agreement or performing any of
her obligations hereunder have been duly terminated, and all such prohibitions
or restrictions have lapsed without the other party to any such agreement filing
any action to continue any such prohibitions or restrictions.

 

2.           Duties.

 

2.1.           During the Employment Period (as defined below), the Executive
shall serve as, and have responsibilities and authority consistent with the
position of, Chief Financial Officer of the Company, which shall be subject to
the discretion of the Board. At the request of the Board, the Executive shall
serve as a director, officer or consultant of any subsidiary of the Company or
of any other entity in which the Company has an interest, provided that the
Executive is indemnified for such service to the same extent as she is
indemnified for serving in her capacities on behalf of the Company.

 

2.2.           The Executive agrees to devote her full working time and best
efforts to the performance of her duties for the Company. The Executive shall
diligently and conscientiously devote her full and exclusive business time and
attention and best efforts in discharging her duties. Nothing herein shall
restrict the Executive from devoting reasonable time and her expertise to
charitable or communal activities. The Company shall provide appropriate office
space and services to allow the Executive to discharge her duties, consistent
with policies established by the Board from time to time. The Executive shall
perform her duties in accordance with the Company’s policies and standard
operating procedures as they may be in effect from time to time.

 

2.3.           In no event will Executive be required to relocate her residence
from its present location.

 

 

 

 

3.           Term.

 

This Agreement shall be for a term (the “Employment Period”) commencing on the
date hereof and terminating on the day prior to the second anniversary thereof,
unless sooner terminated pursuant to the terms hereof. This Agreement shall
thereafter be renewed and extended on its prevailing terms and conditions for
successive one-year terms unless, not less than six months prior to the
expiration of the initial term or any renewal term, either party notifies the
other party in writing of the intention of the party giving such notice not to
renew.

 

4.           Compensation.

 

4.1.           Base Salary. The Company shall pay to the Executive a salary at
the rate of $120,000 per annum, pursuant to such regular pay periods as are
adopted by the Company from time to time (the “Salary”), subject to adjustment
as may be approved by the Company from time to time. The Company shall withhold
from Executive’s compensation all federal, state and local taxes that it may now
or may hereafter be required to withhold.

 

4.2.           Incentive Compensation. In addition to the Base Salary, the
Executive shall receive an annual Incentive Compensation equal to the amount
determined pursuant to Exhibit A attached hereto and incorporated herein by
reference (“Incentive Compensation”), which shall be paid by the Company within
120 days following the end of the Company’s fiscal year with respect to which
the Incentive Compensation is earned. The Incentive Compensation shall be
subject to all applicable federal, state and local withholding taxes.

 

5.           Benefits.

 

5.1.           The Executive shall be entitled to vacation time, holiday time,
sick leave and other leave all in accordance with the Company’s policy with
respect to such matters. The parties understand that such benefits are
beneficial to both the Company and the Executive and will not be abused. The
Executive shall take her vacation at such reasonable time or times as shall be
agreed upon by the Executive and the Company. Vacation time, holiday time, sick
leave and other leave for any year may only accrue to future years or entitle
the Executive to cash compensation for any such time not used in accordance with
the Company’s policy with respect to such matters.

 

5.2.           During the term hereof:

 

(i)           The Company shall provide the Executive with such group health
insurance, life insurance and disability insurance benefits as are provided to
other executives of the Company from time to time during the term of this
Agreement in accordance with the Company’s policies with respect to such
matters.

 

(ii)         The Executive shall be promptly reimbursed by the Company upon
presentation of appropriate vouchers for all reasonable business expenses
incurred by the Executive on behalf of the Company consistent with the Company’s
expense, travel and entertainment policies.

 

6.           Stock Options.

 

6.1.           The Company has previously granted to the Executive options to
purchase 16,645 shares of the Company’s Common Stock (the “Options”).
Notwithstanding the closing under the Purchase Agreement, the Options shall
remain in full force and effect in accordance with the terms of the Options,
except as hereinafter set forth.

 

 2 

 

 

6.2.           The parties agree that within 30 days following the date hereof,
the Options shall be amended to reduce the exercise price to a nominal amount,
to require Executive to exercise such options within 30 days of executing such
amendment to the Options, to provide for the Company’s right of first refusal on
any sale by the Executive of shares acquired upon exercise of the Options
(“Option Shares”), to provide that Option Shares may not be transferred by
Executive for three (3) years following the date of exercise and such other
terms as shall be agreed upon by the parties.

 

6.3.           The parties further agree that as soon as practicable following
the date hereof, and in any event within 90 days following the date hereof, the
Board will create, and submit to the Company’s shareholders for approval, an
incentive stock option plan on such terms as shall be approved by the Board, and
Executive shall be granted options under such plan as hereinafter set forth and
on such other terms as shall be approved by the Board. The terms of such plan
shall include an “Automatic Annual Grant of Options”, as hereinafter defined, to
Executive. As used herein, “Automatic Annual Grant of Options” means, that
effective the first day of the Company’s fiscal year for each of the five
consecutive fiscal years commencing October 1, 2017, provided Executive is then
employed by the Company or a subsidiary or parent of the Company, the Executive
will be granted an option to purchase shares of the Company’s Common Stock equal
to one-half of one percent (0.5%) of the Company’s outstanding Common Stock on a
fully diluted basis as of the previous day, at an exercise price per share equal
to fair market value on the date of grant, with such options to vest one-third
on each of the first three anniversaries of the date of grant provided Executive
is employed by the Company or a subsidiary or parent of the Company on such
vesting date.

 

7.           Non-Disclosure.

 

The Executive shall not at any time during or after the termination of her
employment hereunder make use of or disclose to any person, corporation, or
other entity, for any purpose whatsoever, any trade secrets or other
confidential information concerning the business of the Company and/or any of
its affiliates, and/or their respective finances, pricing, sales and marketing
information, and other business information relating to the terms of any
business relationship with any vendor or customer, nor shall Executive make use
of, disclose or make known the names, historical information or financial terms
relating to any customer of the Company and/or any of its affiliates
(collectively referred to as the “proprietary information”), except to the
extent necessary for the performance of her duties hereunder. For the purposes
of this Agreement, trade secrets, confidential information and proprietary
information shall mean information disclosed to the Executive or known by her as
a consequence of her association with the Company, whether or not pursuant to
this Agreement, and not generally known in the industry, concerning the
business, finances, methods, operations, sales, marketing information and
information relating to pricing, vendor lists and customer lists of the Company.
The Executive acknowledges that trade secrets and other items of confidential
information, as they may exist from time to time, are valuable and unique assets
of the Company and that disclosure of any such information would cause
substantial injury to the Company.

 

8.           Termination.

 

8.1.           The Employment Period and the Executive’s Salary, and any and all
other rights of the Executive under this Agreement or otherwise as an Executive
of the Company will terminate:

 

 3 

 

 

(i)           upon the expiration of the then-current term without renewal
pursuant to Section 3 hereof;

 

(ii)         upon the death of the Executive;

 

(iii)        upon the disability of the Executive (as defined in Section 8.2
hereof) immediately upon notice from either party to the other; or

 

(iv)        upon termination of the Executive for cause (as defined in Section
8.3 hereof), immediately upon notice from the Company to the Executive, or at
such later time as such notice may specify.

 

8.2.           For purposes of Section 8.1 hereof, the Executive will be deemed
to have a “disability” if, for physical or mental reasons, the Executive is
unable to perform the essential functions of the Executive’s duties under this
Agreement for 90 consecutive days, or 120 non-consecutive days during any
12-month period. The disability of the Executive will be determined by a medical
doctor selected by the Company and the Executive upon the request of either
party by notice to the other. If the Company and the Executive cannot agree on
the selection of a medical doctor, each of them will select a medical doctor and
the two medical doctors will select a third medical doctor who will determine
whether the Executive has a disability. The expenses of each doctor selected by
a party shall be paid by such party, and the expenses of a doctor selected
jointly by the parties or jointly by the two doctors selected by the parties
shall be paid by the Company. The determination of the medical doctor selected
will be binding on both parties. The Executive must submit to a reasonable
number of examinations by the medical doctor making the determination of
disability under this Section, and the Executive hereby authorizes the
disclosure and release to the Company of such determination and all supporting
medical records. The Company will keep all such medical information
confidential, will not reproduce any such medical information except to the
extent necessary to complete the confidential personnel file of the Executive,
and will promptly return all such records to the Executive or her representative
upon request. If the Executive is not legally competent, the Executive’s legal
guardian or duly authorized attorney-in-fact will act in the Executive’s stead,
under this Section, for the purposes of submitting the Executive to the
examinations, and providing the authorization of disclosure, required under this
Section.

 

8.3.           For purposes of Section 8.1 hereof, the phrase “for cause” means:
(i) the Executive’s material breach of this Agreement following written notice
by the Company to the Executive of such breach, and the Executive’s failure to
commence the cure of such breach within 10 days following receipt of such notice
and diligent pursuit and cure of such breach within 30 days following receipt of
such notice (which may be extended in the Company’s reasonable discretion if the
Executive is diligently pursuing the cure thereof); (ii) the Executive’s failure
to adhere to any material written Company-wide policy if the Executive has been
given a reasonable opportunity to comply with such policy or to cure her failure
to comply (which reasonable opportunity must be granted during the 20-day period
preceding termination of this Agreement); (iii) the appropriation (or attempted
appropriation) of a material business opportunity of the Company for the
Executive’s personal benefit or for the benefit of any individual or entity
other than the Company and its affiliates, including attempting to secure or
securing any personal profit in connection with any transaction entered into on
behalf of the Company; (iv) the misappropriation (or attempted misappropriation)
of any of the Company’s funds or property; or (v) the conviction of, the
indictment for (or its procedural equivalent), or the entering of a guilty plea
or plea of no contest with respect to, a felony.

 

8.4.           Effective upon the termination of this Agreement, in lieu of all
other amounts and in settlement and complete release of all claims the Executive
may have against the Company, the Company will pay the Executive only as
follows, in accordance with the Company's policy with respect to such matters:

 

(i)           If this Agreement terminates due to its expiration, the Executive
will be entitled to receive her Salary and accrued Incentive Compensation only
through such expiration date.

 

 4 

 

 

(ii)         If the Company terminates this Agreement for cause, the Executive
will be entitled to receive her Salary only through the date such termination is
effective, and no Incentive Compensation will be paid with respect to the fiscal
year during which such termination became effective.

 

(iii)        If this Agreement is terminated by either party as a result of the
Executive’s disability, the Company will pay the Executive her Salary and a
proportionate share of the Incentive Compensation through the remainder of the
calendar month during which such termination is effective, such Incentive
Compensation amount to be paid within 120 days following the end of the fiscal
year during which such termination became effective.

 

(iv)        If this Agreement is terminated because of the Executive’s death,
the Executive's estate or personal representative will be entitled to receive
her Salary and a proportionate share of the Incentive Compensation through the
remainder of the calendar month during which such termination is effective, such
Incentive Compensation amount to be paid within 120 days following the end of
the fiscal year during which such termination became effective.

 

The Executive’s accrual of, or participation in Executive benefit plans will
cease at the effective date of the termination of this Agreement, and the
Executive will be entitled to accrued benefits pursuant to such plans only as
provided in such plans and by applicable state and federal laws. The
post-termination terms of any Options granted to the Executive will be as set
forth in the instruments governing such Options.

 

9.           Covenants of the Executive.

 

9.1.           For a period of two years following termination of the Employment
Period, the Executive shall not own, manage, operate, control, invest or
participate in or be connected with in any capacity, anywhere in the United
States (either as an employee, employer, trustee, consultant, agent, principal,
partner, corporate officer, director, manager, owner or shareholder or in any
other individual or representative capacity) with any business, individual,
partnership, firm, corporation or other person (other than the Company) which is
engaged in the business of the manufacture, production and sale of industrial
mixers via direct sale, catalog and the internet. Without any implied
limitation, the foregoing covenant shall prohibit: (i) hiring or engaging or
attempting to hire or engage for or on behalf of any person or entity, any
officer or employee of the Company or any of its affiliates, or any former
officer or employee of the Company or any of its affiliates who was employed or
retained during the 12 month period immediately preceding the date of such
solicitation for or on behalf of such other person, or soliciting or attempting
to solicit any such officer or employee or any independent contractor of the
Company or any of its affiliates to terminate his or her relationship or
employment with the Company or any of its affiliates, or (ii) soliciting for or
on behalf of any other person, any client or customer of the Company as of the
date of the Executive’s employment termination Date or during the preceding 12
months, or diverting to any person any client, customer or business opportunity
of the Company.

 

9.2.           The Executive hereby agrees that the covenants contained in
Section 9.1 (the “Restrictive Covenants”) are entered into in partial
consideration of the Executive’s employment pursuant to the terms of this
Agreement, are reasonable in geographic scope and duration in view of the
relevant market for the products and services of the Company and that any breach
of any of the Restrictive Covenants could result in continuing and irreparable
harm to the Company or its affiliates. Therefore, the Executive hereby agrees
and consents that, in addition to any other remedies available to the Company
(whether at law or at equity), the Company shall be entitled to seek an
injunction, restraining order or any appropriate decree of specific performance
for any actual or threatened violation or breach of Section 9.1, without the
posting of any bond.

 

9.3.           Each of the Restrictive Covenants is distinct and severable,
notwithstanding that some of such covenants may be set forth in one section
hereof for convenience.

 

 5 

 

 

9.4.           In the event that any or all of the Restrictive Covenants shall
be determined by a court of competent jurisdiction to be unenforceable by reason
of their geographic or temporal restrictions being too great, or by reason that
the range of activities covered are too great, or for any other reason, they
should be interpreted to extend over the maximum geographic area, period of
time, range of activities, or other restrictions as to which they may be
enforceable.

 

10.         Miscellaneous.

 

10.1.           Entire Agreement; Amendment. This Agreement sets forth the
entire agreement between the parties and supersedes all prior agreements between
the parties, whether oral or written, with respect to the subject matter of this
Agreement. No change, addition or amendment shall be made hereto, except by
written agreement signed by all of the parties hereto.

 

10.2.           Severability. If any provision of this Agreement shall be held
invalid and unenforceable, the remainder of this Agreement shall remain in full
force and effect. If any provision is held invalid or unenforceable with respect
to particular circumstances, it shall remain in full force and effect in all
other circumstances.

 

10.3.           Notices. All notices, writings and other communications required
or permitted to be given pursuant to this Agreement shall be in writing, and if
such notices are hand-delivered or e-mailed, return e-mail acknowledgement
requested, to the address set forth below, they shall be deemed to have been
received on the business day so delivered or transmitted; if such notices are
transmitted by overnight courier, to the address set forth below, they shall be
deemed to have been received on the business day following the date on which so
transmitted, provided that any notice, writing or other communication received
after 5:00 p.m., Eastern Time, shall be deemed to have been received on the next
business day:

 

The Company: INDCO, Inc.   Janel Corporation   303 Merrick Road, Suite 400  
Lynbrook, New York 11563   Attention: Brendan J. Killackey  
bkillackey@Janelgroup.net     The Executive: Ms. Kris B. Wilberding   5105
Creekwood Dr.   Greenville, IN 47124   kris@indco.com

 

10.4.           Benefit. This Agreement shall inure to, and shall be binding
upon, the parties hereto, the successors and assigns of the Company and the
heirs and personal representatives of the Executive. The Executive may not
assign any of her rights or obligations hereunder. The Company may assign its
rights and obligations hereunder to another entity controlling, controlled by,
or under common control with the Company.

 

10.5.           Waiver. The waiver by either party of any breach or violation of
any provision of this Agreement or the failure by any party to take action in
response to the conduct or performance of any party shall not operate or be
construed as a waiver of any subsequent breach, violation, conduct or
performance.

 

10.6.           Governing Law. The internal law of the State of Indiana shall
govern the construction and validity of this Agreement without regard to
conflicts of law.

 

 6 

 

 

10.7.           Defined Terms. Except as may otherwise be expressly provided
herein, all capitalized terms have the meanings set forth in the Purchase
Agreement.

 

10.8.           Counterparts. This Agreement may be executed in counterparts,
all of which taken together shall constitute one instrument.

 

[signatures appear on next page]

 

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

  The Company:   INDCO, INC.       By: /s/ Brendan J. Killackey     Brendan J.
Killackey     Vice President       The Executive:       /s/ Kris B. Wilberding  
Kris B. Wilberding    

[Employment Agreement of Kris B. Wilberding]

 

 8 

 

 

Exhibit A

 

Incentive Compensation

 

          Annual Incentive Bonus:  Kris Wilberding                 (Jan - Sep)  
      Attainment
(% of
Target) Payout
Percentage
(% of EBITDA) Bonus Paid 2016 EBITDA Incentive Compensation Target          
$1,419,274       90% 1.25% $15,967           91% 1.25% $16,144 Bonus will be
paid according to the enclosed schedule. The % of Attained Target amount will be
calculated based on final 2016 audit results which will include all bonus
expense accruals. The FY 2017 bonus structure will follow the same format, and
the FY 2017 Incentive Compensation Target will be determined based upon the FY
2017 Board of Directors approved Budget.   92% 1.30% $16,975   93% 1.30% $17,159
  94% 1.35% $18,011   95% 1.35% $18,202   96% 1.40% $19,075   97% 1.40% $19,274
  98% 1.45% $20,168   99% 1.45% $20,374   100% 1.50% $21,289   101% 1.55%
$22,219   102% 1.60% $23,163   103% 1.65% $24,121           104% 1.70% $25,093
This is a 9 month target period due to the anticipated change in Inco's year end
from 12/31 to 9/30.   105% 1.75% $26,079   106% 1.80% $27,080   107% 1.85%
$28,095           108% 1.90% $29,123           109% 1.95% $30,167           110%
2.00% $31,224           Over 110% 2%                                
 $    42,500

 



 9 

 

